          Case 1:20-cv-00354-CB Document 8 Filed 01/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA
                                  ERIE DIVISION

 DAVID A. PHILLIPS,

        Plaintiff,
                                                  Civil Action No. 1:20 cv 00354
 vs.                                              The Honorable Cathy Bissoon

 MAHAMUD Z. SADALA; and
 EJ EXPRESS, LLC,

        Defendants.

                        NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the Appearance of Megan R. Padgett, Esquire on behalf of Defendants,

Mahamud Z. Sadala and EJ Express LLC, in the above matter.

JURY TRIAL DEMANDED.

                                                Respectfully submitted,

                                                PION, NERONE, GIRMAN, WINSLOW
                                                 & SMITH, P.C.




                                                Megan R. Padgett, Esquire
                                                mpadgett@pionlaw.com
                                                Pa. I.D. No. 327776
                                                Michael F. Nerone, Esquire
                                                mnerone@pionlaw.com
                                                Pa. I.D. No. 62446

                                                1500 One Gateway Center
                                                420 Fort Duquesne Boulevard
                                                Pittsburgh, PA 15222
                                                (412) 281-2288
                                                Attorneys for Defendants
           Case 1:20-cv-00354-CB Document 8 Filed 01/13/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon counsel of

record, via the ECF Court System, this 13th day of January, 2021, as follows:



                                 Robert J. Fisher, Jr., Esquire
                                Mollie Q. Rosenzweig, Esquire
                                  rfisher@edgarsnyder.com
                               mqrosenzweig@edgarsnyder.com
                               Edgar Snyder & Associates, LLC
                                10th Floor – U.S. Steel Tower
                                       600 Grant Street
                                    Pittsburgh, PA 15219
                                    (Counsel for Plaintiff)


                                             PION, NERONE, GIRMAN, WINSLOW
                                              & SMITH, P.C.




                                             Megan R. Padgett, Esquire
                                             mpadgett@pionlaw.com
                                             Michael F. Nerone, Esquire
                                             mnerone@pionlaw.com

                                             Counsel for Defendants
